Title: From Thomas Jefferson to Roger Sherman Baldwin, 9 March 1822
From: Jefferson, Thomas
To: Baldwin, Roger Sherman




mar. 9. 22.
I have duly recd your letter of Feb. 24. and am sorry that it is in my power to furnish no other materials for the biography of your very respectable gr-father mr Roger Sherman   such as are very generally known. I se him in the Old Congress during the years  he was a very able & logical debator  body, steady in the principles of the revolution always at the post of duty, much employed in the business of commees, & particularly was of the commee  with Dr Franklin, mr J. Adams mr Livingston & myself for  preparing the Decln. of Indepdce. being  much my senior in years our intercourse was chiefly in the line of our duties; I had a very great respect for him and now learn with pleasure that the public are likely to be put into possession of the particulars of his useful life. I pray you to accept the assurance of my great respect.